In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Nassau County (Bucaria, J.), entered June 10, 2005, which granted the defendants’ motion for summary judgment dismissing the complaint.
*771Ordered that the order is reversed, on the law, with costs, and the motion for summary judgment dismissing the complaint is denied.
Contrary to the defendants’ contentions, Brill v City of New York (2 NY3d 648 [2004]) applies to cases such as the present one, where a movant makes a motion for summary judgment after the expiration of a court-ordered deadline which is shorter than the 120-day deadline set forth in CPLR 3212 (a) (see Miceli v State Farm Mut. Auto. Ins. Co., 3 NY3d 725 [2004]; Brooks v Ross, 24 AD3d 589 [2005]). Since the defendants failed to demonstrate the existence of good cause for their failure to make their motion for summary judgment prior to the expiration of the court-ordered deadline, the Supreme Court should have denied the motion. Florio, J.P., Krausman, Lunn and Covello, JJ., concur.